24 So.3d 1292 (2010)
L.J.M., JR., Father of B.J., A.M., and Z.M., etc., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
No. 5D08-4318.
District Court of Appeal of Florida, Fifth District.
January 15, 2010.
*1293 Jeffrey Deen, Office of the Criminal and Civil Regional Counsel and Ryan Thomas Truskoski, Altamonte Springs, for Appellant.
Kelly A. Swartz, Rockledge, for Appellee.
Wendie Michelle Cooper, Tavares, for the Guardian ad Litem Program.
L.J.M., Jr. Father, pro se.
PER CURIAM.
Pursuant to the Appellee's confession of error that the appellant was improperly denied appointment of counsel in the proceedings below, the order "Placing Child in a Permanent Guardianship, Designating Authority of Guardian, and Terminating Protective Services" is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
PALMER, ORFINGER and EVANDER, JJ., concur.